Exhibit 10.1

 

SUPPORT SERVICES AGREEMENT

 

This SUPPORT SERVICES AGREEMENT (this “Agreement”) dated as of August 10, 2012
(the “Effective Date”), is entered by and between OCWEN MORTGAGE SERVICING,
INC., a United States Virgin Islands corporation (together with its parent and
subsidiaries “OCWEN”) and ALTISOURCE SOLUTIONS S.à r.l., a limited liability
company organized under the laws of the Grand Duchy of Luxembourg (together with
its parent and subsidiaries “ALTISOURCE”). Each of ALTISOURCE and OCWEN may be
referred to individually as a “Party” and, collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, OCWEN desires to engage ALTISOURCE to provide various Services and/or
Additional Services (as both are defined herein) to OCWEN pursuant to the terms
and conditions set forth herein, and ALTISOURCE desires to provide such Services
and/or Additional Services to OCWEN; and

 

WHEREAS, ALTISOURCE desires to engage OCWEN to provide various Services and/or
Additional Services to ALTISOURCE pursuant to the terms and conditions set forth
herein, and OCWEN desires to provide such Services and/or Additional Services to
ALTISOURCE.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.          Definitions.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding, or investigation by or before any Governmental Authority or any
federal, state, local, foreign, or international arbitration or mediation
tribunal.

 

“Agreement” means this Support Services Agreement, including the Schedules
hereto and any SOWs entered into pursuant to Section 2(b).

 

“ALTISOURCE-Provided Services” means the services set forth on Schedule II and
the SOWs related thereto.

 

“Fully Allocated Cost” means, with respect to provision of a Service or an
Additional Service, the all-in cost of the Providing Party’s provision of such
Service or Additional Service, including a share of direct charges of the
function providing such Service or Additional Service, and including allocable
amounts to reflect compensation and benefits, technology expenses, occupancy and
equipment expense, and third-party payments incurred in connection with the
provision of such Service or Additional Service, but shall not include any taxes
payable as a result of performance of such Service or Additional Service.

 



  Page 1 of 18



 



 

 

  

“Governmental Authority” shall mean any federal, state, local, foreign, or
international court, government, department, commission, board, bureau, agency,
official, or other legislative, judicial, regulatory, administrative, or
governmental authority.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic, or other tangible or intangible forms; stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, algorithms, computer
programs or other software; marketing plans; customer names; communications by
or to attorneys (including attorney-client privileged communications); memos and
other materials prepared by attorneys or under their direction (including
attorney work product); and other technical, financial, employee, or business
information or data.

 

“Intellectual Property” means all domestic and foreign patents, copyrights,
trade names, domain names, trademarks, service marks, registrations, and
applications for any of the foregoing; databases; mask works; Information;
inventions (whether or not patentable or patented); processes;, know-how;
procedures; computer applications; programs and other software, including
operating software, network software, firmware, middleware, design software,
design tools, systems documentation, manuals, and instructions; other
proprietary information; and licenses from third parties granting the right to
use any of the foregoing.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity, or any Governmental Authority.

 

“OCWEN-Provided Services” means the services set forth on Schedule I and the
SOWs related thereto.

 

“Providing Party” means a party in its capacity of providing a Service or
Additional Service hereunder.

 

“Receiving Party” means a party in its capacity of receiving a Service or
Additional Service hereunder.

 

“Services,” or each individually a “Service,” means, as the context requires,
the OCWEN-Provided Services and the ALTISOURCE-Provided Services, collectively,
or either of the OCWEN-Provided Services or the ALTISOURCE-Provided Services
individually.

 

“SOWs,” or each individually an “SOW,” means a statement of work entered into
between the parties on an as-needed basis to describe a particular service that
is not covered specifically in a schedule hereto, but has been agreed to be
provided pursuant to the terms of this Agreement except as otherwise set forth
in such SOW.

 

“Term” means, collectively, the Initial Term and any Renewal Term hereof.

 



  Page 2 of 18

  



 

 

 

2.          Provision of Services.

 

(a)        Generally. Subject to the terms and conditions of this Agreement,
(i) OCWEN shall provide, or cause to be provided, to ALTISOURCE, solely for the
benefit of ALTISOURCE in the ordinary course of business, the OCWEN-Provided
Services, and (ii) ALTISOURCE shall provide, or cause to be provided, to OCWEN,
solely for the benefit of OCWEN in the ordinary course of business, the
ALTISOURCE-Provided Services, in each case commencing on the Effective Date and
continuing for the Term hereof (the “Service Period”), unless such period is
earlier terminated in accordance with Section 5.

 

(b)        Additional Services. In addition to the services provided as set
forth on Schedule I and Schedule II, from time to time during the term of this
Agreement the parties shall have the right to enter into SOWs to set forth the
terms of any related or additional services to be performed hereunder
(“Additional Services,” or each individually, an “Additional Service”). Any SOW
shall be agreed to by each party, shall be in writing and shall contain: (i) the
identity of each of the Providing Party and the Receiving Party; (ii) a
description of the Additional Services to be performed thereunder; (iii) the
applicable performance standard for the provision of such Additional Services,
if different from the Performance Standard; (iv) the amount, schedule, and
method of compensation for provision of such Additional Services, which shall
reflect the Fully Allocated Cost of such Additional Services; and may contain:
(i) the Receiving Party’s standard operating procedures for receipt of services
similar to such Additional Services, including operations, compliance
requirements and related training schedules; (ii) information technology support
requirements of the Receiving Party with respect to such Additional Services;
and (iii) training and support commitments with respect to such Additional
Services. For the avoidance of doubt, the terms and conditions of this Agreement
shall apply to any SOW.

 

(c)        The Services and the Additional Services shall be performed on
business days during hours that constitute regular business hours for each of
OCWEN and ALTISOURCE, unless otherwise agreed. No Receiving Party shall resell,
subcontract, license, sublicense, or otherwise transfer any of the Services
and/or Additional Services to any Person whatsoever or permit use of any of the
Services and/or Additional Services by any Person other than by the Receiving
Party directly in connection with the conduct of the Receiving Party’s
respective business in the ordinary course of business.

 

(d)        Notwithstanding anything to the contrary in this Section 2 (but
subject to the second succeeding sentence), and unless agreed separately by the
Parties, the Providing Party shall have the exclusive right to select, employ,
pay, supervise, administer, direct, and discharge any of its employees who will
perform the Services and/or Additional Services. The Providing Party shall be
responsible for paying such employees’ compensation and providing to such
employees any benefits. With respect to each Service and/or Additional Service,
the Providing Party shall use commercially reasonable efforts to have qualified
individuals participate in the provision of such Service and/or Additional
Service; provided, however, that (i) the Providing Party shall not be obligated
to have any individual participate in the provision of any Service and/or
Additional Service if the Providing Party determines that such participation
would adversely affect the Providing Party; and (ii) the Providing Party shall
not be required to continue to employ any particular individual during the
applicable Service Period.

 



  Page 3 of 18

 



 

 

 

(e)        The Providing Party may engage third-party contractors, at a
reasonable cost, to perform any of the Services and/or Additional Services, to
provide professional services related to any of the Services and/or Additional
Services, or to provide any secretarial, administrative, telephone, e-mail, or
other services necessary or ancillary to the Services (all of which may be
contracted for separately by the Providing Party on behalf of the Receiving
Party). The Providing Party shall use reasonable commercial efforts to give
notice to the Receiving Party, reasonably in advance of the commencement of such
Services and/or Additional Services to be so provided by such contractors, of
the identity of such contractors, each Service and/or Additional Service to be
provided by such contractors, and a good faith estimate of the cost (or formula
for determining the cost) of the Services and/or Additional Services to be so
provided by such contractors. The Receiving Party may, in its sole discretion,
decline to accept any such Services or Additional Services to be provided by any
such contractors by giving prompt written notice to the Providing Party;
provided that, if the Receiving Party so declines any Service or Additional
Service from any such contractors, then thereafter, notwithstanding anything in
this Agreement to the contrary, the Providing Party shall be excused from any
obligation to provide such Service or Additional Service.

 

3.          Standards of Performance.

 

(a)        The Providing Party shall use commercially reasonable efforts to
provide, or cause to be provided, to the Receiving Party, each Service and/or
Additional Service in a manner generally consistent with the manner and level of
care with which such Service and/or Additional Service is performed by the
Providing Party on its own behalf (the “Performance Standard”), unless otherwise
specified in this Agreement. Notwithstanding the foregoing, no Providing Party
shall have any obligation hereunder to provide to any Receiving Party (i) any
improvements, upgrades, updates, substitutions, modifications, or enhancements
to any of the Services and/or Additional Services unless otherwise specified in
Schedule I or Schedule II , as applicable, or (ii) any Service and/or Additional
Services to the extent that the need for such Service and/or Additional Services
arises, directly or indirectly, from the acquisition by the Receiving Party,
outside the ordinary course of business, of any assets of, or any equity
interest in, any Person. The Receiving Party acknowledges and agrees that the
Providing Party may be providing services similar to the Services and/or
Additional Services provided hereunder and/or services that involve the same
resources as those used to provide the Services and/or Additional Services to
itself as well as other third parties, and, accordingly, the Providing Party
reserves the right to modify any of the Services and/or Additional Services or
the manner in which any of the Services and/or Additional Services are provided
in the ordinary course of business; provided, however, that no such modification
shall materially diminish the Services and/or Additional Services or have a
materially adverse effect on the business of the Receiving Party.

 

(b)        The Providing Party will use commercially reasonable efforts not to
establish priorities, as between the Providing Party, on the one hand, and the
Receiving Party, on the other hand, as to the provision of any Service and/or
Additional Services, and will use commercially reasonable efforts to provide the
Services and/or Additional Services within a time frame so as not to materially
disrupt the business of the Receiving Party. Notwithstanding the foregoing, the
Receiving Party acknowledges and agrees that the Providing Party shall have the
right to establish reasonable priorities as between the Providing Party, on the
one hand, and the Receiving Party, on the other hand, as to the provision of any
Services and/or Additional Services if the Providing Party determines that such
priorities are necessary to avoid any adverse effect to the Providing Party. If
any such priorities are established, the Providing Party shall advise the
Receiving Party as soon as possible of any Services and/or Additional Services
that will be delayed as a result of such prioritization, and will use
commercially reasonable efforts to minimize the duration and impact of such
delays.

 



  Page 4 of 18

 



 

 

 

4.          Fees, Invoicing and Payment.

 

(a)        As compensation for particular Services or Additional Services, the
Receiving Party agrees to pay to the Providing Party the Fully Allocated Cost of
providing the Services and/or Additional Services in accordance with this
Agreement or such other compensation amount or methodology as specified in the
related SOW.

 

(b)        The Providing Party shall submit statements of account to the
Receiving Party on a monthly basis with respect to all amounts payable by the
Receiving Party to the Providing Party hereunder (the “Invoiced Amount”),
setting out the Services and/or Additional Services provided, and the amount
billed to the Receiving Party as a result of providing such Services and/or
Additional Services (together with, in arrears, any Commingled Invoice Statement
(as defined below) and any other invoices for Services and/or Additional
Services provided by third parties, in each case setting out the Services and/or
Additional Services provided by the applicable third parties). The Receiving
Party shall pay the Invoiced Amount to the Providing Party by wire transfer of
immediately available funds to an account or accounts specified by the Providing
Party, or in such other manner as specified by the Providing Party in writing,
or otherwise reasonably agreed to by the Parties, within thirty (30) days of the
date of delivery to the Receiving Party of the applicable statement of account;
provided, that in the event of any dispute as to an Invoiced Amount, the
Receiving Party shall pay the undisputed portion, if any, of such Invoiced
Amount in accordance with the foregoing, and shall pay the remaining amount, if
any, promptly upon resolution of such dispute.

 

(c)        The Providing Party may cause any third party to which amounts are
payable by or for the account of the Receiving Party in connection with Services
and/or Additional Services to issue a separate invoice to the Receiving Party
for such amounts. The Receiving Party shall pay or cause to be paid any such
separate third party invoice in accordance with the payment terms thereof. Any
third party invoices that aggregate Services and/or Additional Services for the
benefit of the Receiving Party, on the one hand, with services not for the
benefit of Receiving Party, on the other hand (each, a “Commingled Invoice”)
shall be separated by the Providing Party. The Providing Party shall prepare a
statement indicating that portion of the invoiced amount of such Commingled
Invoice that is attributable to Services and/or Additional Services rendered for
the benefit of Receiving Party (the “Commingled Invoice Statement”). The
Providing Party shall deliver such Commingled Invoice Statement and a copy of
the Commingled Invoice to the Receiving Party. The Receiving Party shall, within
thirty (30) days after the date of delivery to the Receiving Party of such
Commingled Invoice Statement, pay, or cause to be paid, the amount set forth on
such Commingled Invoice Statement to the third party, and shall deliver evidence
of such payment to the Providing Party. The Providing Party shall not be
required to use its own funds for payments to any third party providing any of
the Services and/or Additional Services, or to satisfy any payment obligation of
the Receiving Party to any third party provider; provided, however, that in the
event the Providing Party does use its own funds for any such payments to any
third party, the Receiving Party shall reimburse the Providing Party for such
payments as invoiced by the Providing Party within thirty (30) days following
the date of delivery of such invoice from the Providing Party.

 



  Page 5 of 18

 



 

 

 

(d)        The Providing Party may, in its discretion and without any liability,
suspend any performance under this Agreement upon failure of the Receiving Party
to make timely any payments required under this Agreement beyond the applicable
cure date specified in Section 5(b)(8) of this Agreement.

 

(e)        In the event the Receiving Party does not make any payment required
under the provisions of this Agreement to the Providing Party when due in
accordance with the terms hereof, the Providing Party may, at its option, charge
the Receiving Party interest on the unpaid amount at the rate of 2% per annum
above the prime rate charged by JPMorgan Chase Bank, N.A. (or its successor). In
addition, the Receiving Party shall reimburse the Providing Party for all costs
of collection of overdue amounts, including any reimbursement required under
Section 4(c) and any reasonable attorneys’ fees.

 

(f)        The Receiving Party acknowledges and agrees that it shall be
responsible for any interest or other amounts with respect to any portion of any
Commingled Invoice that the Receiving Party is required to pay pursuant to any
Commingled Invoice Statement.

 

5.          Term; Termination.

 

(a)        Initial Term. The initial term of this Agreement shall commence on
the Effective Date and shall continue in full force and effect subject to
Section 5(c) hereof until the date that is five (5) years from the Effective
Date (the “Initial Term”), or the earlier date upon which this Agreement has
been otherwise terminated in accordance with Section 5(c) hereof.

 

(b)        Renewal Term. This Agreement will automatically renew for successive
terms of one (1) year (each, a “Renewal Term”) unless either Party decides that
it does not wish to renew this Agreement or any particular Service or Additional
Services set forth on an SOW hereunder before the expiration of the Initial Term
or any Renewal Term, as applicable, by notifying the other Party in writing at
least six (6) months before the completion of the Initial Term or Renewal Term,
as applicable.

 

(c)        Termination. During the term of this Agreement, this Agreement (or,
with respect to items (1), (3), (4), (5), (7), and (8) below, the particular SOW
only) may be terminated:

 

(1)        by a Receiving Party, if the Receiving Party is prohibited by law
from receiving such Services and/or Additional Services from the Providing
Party;

 

(2)        by a Receiving Party, in the event of a material breach of any
covenant, representation, or warranty contained herein, or otherwise directly
relating to or affecting the Services and/or Additional Services to be provided
hereunder, of the Providing Party that cannot be or has not been cured by the
30th day from the Receiving Party’s giving written notice of such breach to the
Providing Party, and to the extent that the Providing Party is not working
diligently to cure such breach;

 



  Page 6 of 18

 



 

 

 

(3)        by a Receiving Party, if the Providing Party fails to comply with all
applicable regulations to which the Providing Party is subject directly relating
to or affecting the Services and/or Additional Services to be performed
hereunder, which failure cannot be or has not been cured by the 30th day from
the Receiving Party’s giving written notice of such failure to the Providing
Party and to the extent that Providing Party is not working diligently to cure
such breach;

 

(4)        by a Receiving Party, if the Providing Party providing Services
and/or Additional Services hereunder is cited by a Governmental Authority for
materially violating any law governing the performance of a Service and/or
Additional Service, which violation cannot be or has not been cured by the 30th
day from the Receiving Party’s giving written notice of such citation to the
Providing Party and to the extent that the Providing Party is not working
diligently to cure such breach;

 

(5)        by a Receiving Party, if the Providing Party fails to meet any
Performance Standard for a period of three consecutive months, which failure
cannot be or has not been cured by the 30th day from the Receiving Party’s
giving written notice of such failure to the Providing Party and to the extent
that the Providing Party is not working diligently to cure such breach;

 

(6)        by either party, if the other party: (A) becomes insolvent; (B) files
a petition in bankruptcy or insolvency, is adjudicated bankrupt or insolvent or
files any petition or answer seeking reorganization, readjustment, or
arrangement of its business under any law relating to bankruptcy or insolvency,
or if a receiver, trustee or liquidator is appointed for any of the property of
the other party and within sixty (60) days thereof such party fails to secure a
dismissal thereof; or (C) makes any assignment for the benefit of creditors;

 

(7)        by a Receiving Party, in the event of any material infringement of
such Receiving Party’s Intellectual Property by the Providing Party, which
infringement cannot be or has not been cured by the 30th day from the Receiving
Party’s giving of written notice of such event to the Providing Party;

 

(8)        by a Providing Party, if the Receiving Party fails to make any
payment for any portion of Services, the payment of which is not being disputed
in good faith by the Receiving Party, which payment remains unmade by the 30th
day from the Providing Party’s giving of written notice of such failure to the
Receiving Party; and

 

(9)        by a Receiving Party, upon sixty (60) days prior notice to the
Providing Party, if the Receiving Party has determined to perform the respective
Service and/or Additional Services on its own behalf.

 



  Page 7 of 18

 



 

 

 

(d)        Upon the early termination of any Service and/or Additional Service
pursuant to Section 5(b)(9), or upon the expiration of the applicable Service
Period, following the effective time of the termination, the Providing Party
shall no longer be obligated to provide such Service; provided, that the
Receiving Party shall be obligated to reimburse the Providing Party for any
reasonable out-of-pocket expenses or costs attributable to such termination.

 

(e)        No termination, cancellation, or expiration of this Agreement shall
prejudice the right of either Party hereto to recover any payment due at the
time of termination, cancellation, or expiration (or any payment accruing as a
result thereof), nor shall it prejudice any cause of action or claim of either
Party hereto accrued or to accrue by reason of any breach or default by the
other Party hereto.

 

(f)        Notwithstanding any provision herein to the contrary, Sections 4, 8,
9, and 10 through 17 of this Agreement shall survive the termination of this
Agreement.

 

6.          Intellectual Property. The Receiving Party grants to the Providing
Party a limited, non-exclusive, fully paid-up, nontransferable, and revocable
license, without the right to sublicense, for the term of this Agreement to use
all intellectual property owned by or, to the extent permitted by the applicable
license, licensed to the Receiving Party solely to the extent necessary for the
Providing Party to perform its obligations hereunder.

 

7.          Cooperation; Access.

 

(a)        The Receiving Party shall permit the Providing Party and its
employees and representatives access, on business days during hours that
constitute regular business hours for the Receiving Party and upon reasonable
prior request, to the premises of the Receiving Party, and such data, books,
records, and personnel designated by the Receiving Party as involved in
receiving or overseeing the Services and/or Additional Services as the Providing
Party may reasonably request for the purposes of providing the Services and/or
Additional Services. The Providing Party shall provide the Receiving Party, upon
reasonable prior written notice, such documentation relating to the provision of
the Services and/or Additional Services as the Receiving Party may reasonably
request for the purposes of confirming any Invoiced Amount or other amount
payable pursuant to any Commingled Invoice Statement or otherwise pursuant to
this Agreement. Any documentation so provided to the Providing Party pursuant to
this Section will be subject to the confidentiality obligations set forth in
Section 8 of this Agreement.

 

(b)        Each Party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and/or Additional Services and successor relationship
executives in the event that a designated Relationship Executive is not
available to perform such role hereunder. The initial Relationship Executive
designated by OCWEN shall be Ronald M. Faris and the initial Relationship
Executive designated by ALTISOURCE shall be William B. Shepro. Either Party may
replace its Relationship Executive at any time by providing written notice
thereof to the other Party hereto.

 



  Page 8 of 18

 



 

 

 

8.          Confidentiality.

 

(a)        Subject to Section 8(c) below, each of OCWEN and ALTISOURCE, agrees
to hold, and to cause its directors, officers, employees, agents, accountants,
counsel and other advisors, and representatives to hold, in strict confidence,
with at least the same degree of care that applies to confidential and
proprietary Information of the Parties pursuant to policies in effect as of the
Effective Date, all Information concerning the other Party that is either in its
possession (including Information in its possession prior to the Effective Date)
or furnished by the other Party or its directors, officers, employees, agents,
accountants, counsel and other advisors, and representatives at any time
pursuant to this Agreement, or otherwise, and shall not use any such Information
other than for such purposes as shall be expressly permitted hereunder; except,
in each case, to the extent that such Information has been: (i) in the public
domain through no fault of such Party or any of their respective directors,
officers, employees, agents, accountants, counsel and other advisors, and
representatives; (ii) later lawfully acquired from other sources by such Party,
which sources are not known by such Party to be themselves bound by a
confidentiality obligation; or (iii) independently generated without reference
to any proprietary or confidential Information of the other Party.

 

(b)        Each Party agrees not to release or disclose, or permit to be
released or disclosed, any such Information (excluding Information described in
clauses (i), (ii), and (iii) of Section 8(a) above, to any other Person, except
its directors, officers, employees, agents, accountants, counsel and other
advisors, and representatives who need to know such information (who shall be
advised of their obligations hereunder with respect to such information), except
in compliance with Section 8(c). Without limiting the foregoing, when any
Information is no longer needed for the purposes contemplated by this Agreement,
each Party will promptly, after request of the other Party, either return the
Information to the other Party in a tangible form (including all copies thereof
and all notes, extracts, or summaries based thereon), or certify to the other
Party that any Information not returned in a tangible form (including any such
Information that exists in an electronic form) has been destroyed (and such
copies thereof and such notes, extracts, or summaries based thereon).

 

(c)        Protective Arrangements. In the event that either Party determines on
the advice of its counsel that it is required to disclose any Information
pursuant to applicable law or receives any demand under lawful process or from
any Governmental Authority to disclose or provide Information of the other Party
that is subject to the confidentiality provisions hereof, such Party shall, to
the extent permitted by law, notify the other Party as soon as is practicable
prior to disclosing or providing such Information and shall cooperate, at the
expense of the requesting Party, in seeking any reasonable protective
arrangements requested by such other Party. Subject to the foregoing, the Person
that received such request may thereafter disclose or provide Information to the
extent required by such law (as so advised by counsel) or by lawful process or
such Governmental Authority.

 

9.          Dispute Resolution.

 

(a)        Disputes. Subject to Section 17(g), the procedures for discussion,
negotiation and mediation set forth in this Section 9 shall apply to all
disputes, controversies, or claims (whether arising in contract, tort, or
otherwise) that may arise out of or relate to, or arise under or in connection
with, this Agreement.

 



  Page 9 of 18

 



 

 

 

(b)        Escalation; Mediation.

 

(i)        It is the intent of the Parties to use reasonable efforts to resolve
expeditiously any dispute, controversy, or claim between or among them with
respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a Party
involved in a dispute, controversy, or claim may deliver a notice (an
“Escalation Notice”) demanding an in-person meeting involving representatives of
the Parties at a senior level of management (or if the Parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the General Counsel, or like
officer or official, of the party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location, or procedures for such discussions or
negotiations between the Parties may be established by the Parties from time to
time; provided, however, that the Parties shall use reasonable efforts to meet
within thirty (30) days of the Escalation Notice.

 

(ii)       If the Parties are not able to resolve the dispute, controversy, or
claim through the escalation process referred to above, then the matter shall be
referred to mediation. The Parties shall retain a mediator to aid the Parties in
their discussions and negotiations by informally providing advice to the
Parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the Parties or be admissible in any other proceeding.
The mediator may be chosen from a list of mediators previously selected by the
Parties or by other agreement of the Parties. Costs of the mediation shall be
borne equally by the Parties involved in the matter, except that each Party
shall be responsible for its own expenses. Mediation shall be a prerequisite to
the commencement of any Action by either Party against the other Party.

 

(iii)       In the event that any resolution of any dispute, controversy or
claim pursuant to the procedures set forth in Section 9(b)(i) or (ii) in any way
affects an agreement or arrangement between either of the Parties and a third
party insurance carrier, the consent of such third party insurance carrier to
such resolution, to the extent such consent is required, shall be obtained
before such resolution can take effect.

 

(c)        Court Actions.

 

(i)        In the event that either Party, after complying with the provisions
set forth in Section 9(b), desires to commence an Action, such Party may submit
the dispute, controversy, or claim (or such series of related disputes,
controversies, or claims) to any court of competent jurisdiction.

 



  Page 10 of 18

 



 

 

 

(ii)        Unless otherwise agreed in writing, the Parties will continue to
provide service and honor all other commitments under this Agreement during the
course of dispute resolution pursuant to the provisions of this Section 9 with
respect to all matters not subject to such dispute, controversy or claim.

 

10.         Warranties; Limitation of Liability; Indemnity.

 

(a)         Other than the statements expressly made by the Providing Party in
this Agreement, the Providing Party makes no representation or warranty, express
or implied, with respect to the Services and/or Additional Services and, except
as provided in Subsection (b) of this Section 11, the Receiving Party hereby
waives, releases, and renounces all other representations, warranties,
obligations, and liabilities of the Providing Party, and any other rights,
claims, and remedies of the Receiving Party against the Providing Party, express
or implied, arising by law or otherwise, with respect to any nonconformance,
error, omission, or defect in any of the Services and/or Additional Services,
including (i) any implied warranty of merchantability or fitness for a
particular purpose, (ii) any implied warranty of non-infringement or arising
from course of performance, course of dealing, or usage of trade, and (iii) any
obligation, liability, right, claim, or remedy in tort, whether or not arising
from the negligence of the Providing Party.

 

(b)         Neither the Providing Party nor any of its respective officers,
directors, employees, agents, attorneys-in-fact, contractors, or other
representatives shall be liable for any action taken or omitted by the Providing
Party or such Person under or in connection with this Agreement, except that the
Providing Party shall be liable for direct damages or losses incurred by the
Receiving Party arising out of the gross negligence or willful misconduct of the
Providing Party or any of its respective officers, directors, employees, agents,
attorneys-in-fact, contractors, or other representatives in the performance or
nonperformance of the Services and/or Additional Services.

 

(c)         In no event shall the aggregate amount of all such damages or losses
for which the Providing Party may be liable under this Agreement exceed the
aggregate total sum received by the Providing Party for the Services and/or
Additional Services; provided, that no such cap shall apply to liability for
damages or losses arising from or relating to breaches of Section 8 (relating to
confidentiality), infringement of Intellectual Property, or fraud or criminal
acts. Except as provided in Subsection (b) of this Section 10, neither the
Providing Party nor any of its respective officers, directors, employees,
agents, attorneys-in-fact, contractors, or other representatives shall be liable
for any action taken or omitted by, or the negligence, gross negligence, or
willful misconduct of, any third party.

 

(d)         Notwithstanding anything to the contrary herein, neither the
Providing Party nor any of its respective officers, directors, employees,
agents, attorneys-in-fact, contractors, or other representatives shall be liable
for damages or losses incurred by the Receiving Party for any action taken or
omitted by the Providing Party or such other Person under or in connection with
this Agreement to the extent such action or omission arises from actions taken
or omitted by, or the negligence, gross negligence, or willful misconduct of,
the Receiving Party.

 



  Page 11 of 18

 



 

 

 

(e)         No Party hereto or any of its respective officers, directors,
employees, agents, attorneys-in-fact, contractors, or other representatives
shall in any event have any obligation or liability to the other Party hereto or
any such other Person whether arising in contract (including warranty), tort
(including active, passive, or imputed negligence), or otherwise for
consequential, incidental, indirect, special, or punitive damages, whether
foreseeable or not, arising out of the performance of the Services and/or
Additional Services or this Agreement, including any loss of revenue or profits,
even if a Party hereto has been notified about the possibility of such damages;
provided, however, that the provisions of this Subsection (e) shall not limit
the indemnification obligations hereunder of either Party hereto with respect to
any liability that the other Party hereto may have to any third party not
affiliated with the Providing Party or the Receiving Party for any incidental,
consequential, indirect, special, or punitive damages.

 

(f)         The Receiving Party shall indemnify and hold the Providing Party and
any of its respective officers, directors, employees, agents, attorneys-in-fact,
contractors, or other representatives harmless from and against any and all
damages, claims, or losses that the Providing Party or any such other Person may
at any time suffer or incur, or become subject to, as a result of, or in
connection with, this Agreement or the Services and/or Additional Services
provided hereunder; except those damages, claims, or losses incurred by the
Providing Party or such other Person arising out of the gross negligence or
willful misconduct by the Providing Party or such other Person.

 

(g)         Neither Party hereto may bring an action against the other under
this Agreement (whether for breach of contract, negligence, or otherwise) more
than six (6) months after that Party becomes aware of the cause of action,
claim, or event giving rise to the cause of action or claim or one year after
the termination of this Agreement, whichever is shorter.

 

11.         Taxes. Each Party hereto shall be responsible for the cost of any
sales, use, privilege, and other transfer or similar taxes imposed upon that
Party as a result of the Services and/or Additional Services contemplated
hereby. Any amounts payable under this Agreement are exclusive of any goods and
services taxes, value added taxes, sales taxes, or similar taxes (“Sales Taxes”)
now or hereinafter imposed on the performance or delivery of Services and/or
Additional Services, and an amount equal to such taxes so chargeable shall,
subject to receipt of a valid receipt or invoice as required below in this
Section 11, be paid by the Receiving Party to the Providing Party in addition to
the amounts otherwise payable under this Agreement. In each case where an amount
in respect of Sales Tax is payable by the Receiving Party in respect of a
Service and/or Additional Service provided by the Providing Party, the Providing
Party shall furnish in a timely manner a valid Sales Tax receipt or invoice to
the Receiving Party in the form and manner required by applicable law to allow
the Receiving Party to recover such tax to the extent allowable under such law.
Additionally, if the Providing Party is required to pay ‘gross-up’ on
withholding taxes with respect to provision of the Services and/or Additional
Services, such taxes shall be billed separately as provided above and shall be
owing and payable by the Receiving Party. Any applicable property taxes
resulting from provision of the Services and/or Additional Services shall be
payable by the Party owing or leasing the asset subject to such tax.

 



  Page 12 of 18

 



 

 

 

12.         Public Announcements. No Party to this Agreement shall make, or
cause to be made, any press release or public announcement or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
Party hereto unless otherwise required by law, in which case the Party making
the press release, public announcement, or communication shall give the other
Party reasonable opportunity to review and comment on such and the Parties shall
cooperate as to the timing and contents of any such press release, public
announcement, or communication.

 

13.         Assignment. This Agreement shall inure to the benefit of, and be
binding upon, the Parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Party hereto; provided, however, that either Party may assign this
Agreement without the consent of the other Party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the stock or consolidated assets of such Party. Any purported
assignment in violation of this Section 13 shall be void and shall constitute a
material breach of this Agreement.

 

14.         Relationship of the Parties. The Parties hereto are independent
contractors and none of the Parties hereto is an employee, partner, or joint
venturer of the other. Under no circumstances shall any of the employees of a
Party hereto be deemed to be employees of the other Party hereto for any
purpose. Except as expressly provided in Section 4(c), none of the Parties
hereto shall have the right to bind the others to any agreement with a third
party or to represent itself as a partner or joint venturer of the other by
reason of this Agreement.

 

15.         Force Majeure. Neither Party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of the public enemy, acts of terrorism, riots, or other events
that arise from circumstances beyond the reasonable control of that Party.
During the pendency of such intervening event, each of the Parties hereto shall
take all reasonable steps to fulfill its obligations hereunder by other means
and, in any event, shall upon termination of such intervening event, promptly
resume its obligations under this Agreement.

 

16.         Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT, AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE
SITTING WITHOUT A JURY.

 

17.         Miscellaneous.

 

(a)         Counterparts; Entire Agreement; Corporate Power.

 

(1)           This Agreement may be executed in one or more counterparts,
including by facsimile or by e-mail delivery of a “.pdf” format data file, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party hereto or
thereto and delivered to the other Party hereto or thereto.

 



  Page 13 of 18

 



 

 

 

(2)           This Agreement, any SOWs, and the exhibits, schedules, and
appendices hereto and thereto contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments, and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.

 

(3)           Each Party hereto represents, as follows:

 

(i)         It has the requisite corporate or other power and authority and has
taken all corporate or other action necessary in order to execute, deliver, and
perform this Agreement; and

 

(ii)        This Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement enforceable in accordance with the
terms hereof.

 

(b)         Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any OCWEN indemnitee or ALTISOURCE indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto or thereto and are not intended to confer
upon any Person, except the Parties hereto or thereto any rights or remedies
hereunder, and (b) there are no third-party beneficiaries of this Agreement and
this Agreement shall not provide any third Person with any remedy, claim,
liability, reimbursement, cause of action, or other right in excess of those
existing without reference to this Agreement.

 

(c)         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given: (a) upon receipt if delivered personally or
if mailed by registered or certified mail, return receipt requested and postage
prepaid; or (b) at noon on the business day after dispatch if sent by a
nationally recognized overnight courier; and (c) when (a) or (b) has occurred
and a copy is sent and received by e-mail to: ContractManagement@ocwen.com or
ContractManagement@altisource.com, as applicable. All notices shall be delivered
to the following address and e-mail address (or at such other address a Party
may specify by like notice):

 

If to OCWEN, to:

 

Ocwen Mortgage Servicing, Inc.

402 Strand St.

Frederiksted, VI 00840-3531  

Attention: Corporate Secretary

With a cc to: ContractManagement@ocwen.com

 



  Page 14 of 18

 



 

 

 

If to ALTISOURCE to:

 

Altisource Solutions S.à r.l.

291, route d’Arlon

L-1150 Luxembourg

Luxembourg

Attention: Corporate Secretary

With a cc to: ContractManagement@altisource.com

 

(d)         Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner materially adverse to either Party. Upon
any such determination, the Parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable provision to effect the original intent
of the Parties.

 

(e)         Headings. The article, section, and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

(f)         Waivers of Default. Waiver by any Party hereto of any default of any
provision of this Agreement shall not be deemed a waiver by the waiving Party of
any subsequent or other default.

 

(g)         Specific Performance. Notwithstanding the procedures set forth in
Section 9, in the event of any actual or threatened default or breach of any of
the terms, conditions, and provisions of this Agreement, the Party or Parties
who are to be hereby or thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The other Party or
Parties shall not oppose the granting of such relief. The Parties to this
Agreement agree that the remedies at law for any breach or threatened breach
hereof or thereof, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived.

 

(h)         Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented, or modified by any Party hereto or thereto, unless such
waiver, amendment, supplement, or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement, or modification.

 



  Page 15 of 18

 



 

 

  

(i)         Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein, and “herewith,”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement (including all of the schedules, exhibits, and
appendices hereto) and not to any particular provision of this Agreement.
Article, Section, Exhibit, Schedule, and Appendix references are to the
articles, sections, exhibits, schedules, and appendices of or to this Agreement,
unless otherwise specified. Any reference herein to this Agreement, unless
otherwise stated, shall be construed to refer to this Agreement as amended,
supplemented, or otherwise modified from time to time. The word “including,” and
words of similar import, when used in this Agreement shall mean “including,
without limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive. There shall be no presumption
of interpreting this Agreement or any provision hereof against the draftsperson
of this Agreement or any such provision.

 

(Signature Page to Follow)

 

* * * * *

 



  Page 16 of 18

  



 

 

 

IN WITNESS WHEREOF, the Parties have caused this Support Services Agreement to
be executed as of the date first written above by their duly authorized
representatives.

 



  OCWEN MORTGAGE SERVICING, INC.           By           /s/ Paul A. Koches   
Name:   Paul A. Koches     Title:   Executive Vice President,           General
Counsel and Secretary               ALTISOURCE SOLUTIONS S. À R.L.            
By           /s/ Kevin J. Wilcox     Name:  Kevin J. Wilcox     Title:  Manager
 

 



  Page 17 of 18

 



 

 

 

SCHEDULE I

 

OCWEN-PROVIDED SERVICES

  

Services Provided Service Period Service Fee

FINANCE AND ACCOUNTING

 

Services Provided:

 

• Corporate Accounting

 

• Accounts Payables

 

• Accounts Receivables

 

• Corporate Secretary Support

 

• Financial Reporting

 

• Payroll Services

 

• Tax

 

• Treasury

 

the Term Fully Allocated Cost

HUMAN RESOURCES

 

Services Provided:

 

• Benefits Administration

 

• Employee and Contractor On-boarding

 

• Employee Engagement

 

• HR Administration

 

• HR Strategy and Consulting

 

• HRIS Administration and Reporting

 

• Performance Management Platforms

 

• Personnel Files

 

• Recruiting

 

• Salary Administration

 

• Training and Compliance Support

  

the Term Fully Allocated Cost

 

 

 

 

 

Services Provided Service Period Service Fee

LAW

 

Services Provided:

 

• Contract Review Services

 

• Corporate Governance Services

 

• Intellectual Property Maintenance Services

 

• Litigation Management

 

• Regulatory Compliance Services

 

the Term Fully Allocated Cost

RISK MANAGEMENT

 

Services Provided:

 

• Internal Audit

 

• SOX Compliance and SAS 70

 

• Business continuity and SAS 70

 

• Six Sigma

 

the Term Fully Allocated Cost

OTHER OPERATIONS SUPPORT

 

Services Provided:

 

• Capital Markets

 

• Modeling

 

• Quantitative Analytics

 

• General Business Consulting

 

the Term Fully Allocated Cost

 

 

 

 



 

SCHEDULE II

 

ALTISOURCE-PROVIDED SERVICES

  

Services Provided Service Period Service Fee

CONSUMER PSYCHOLOGY

 

Services Provided:

 

• Scripting Support

 

• Staffing Models

 

• Training Development

 

• User and Task Analysis

 

the Term Fully Allocated Cost

CORPORATE SERVICES

 

Services Provided:

 

• Facilities Management

 

• Mailroom Support

 

• Physical Security

 

• Travel Services

 

the Term Fully Allocated Cost

FINANCE AND ACCOUNTING

 

Services Provided:

 

• Accounting Services and Reporting

 

• Accounts Payables

 

• Accounts Receivables

 

• Corporate Secretary Support

 

• Financial Reporting

 

• Payroll Services

 

• Tax

 

• Treasury

  

the Term Fully Allocated Cost

 



 

 

 

 

Services Provided Service Period Service Fee

HUMAN RESOURCES

 

Services Provided:

 

• Benefits Administration

 

• Employee and Contractor On-boarding

 

• Employee Engagement

 

• HR Administration

 

• HR Strategy and Consulting

 

• HRIS Administration and Reporting

 

• Performance Management Platforms

 

• Personnel Files

 

• Recruiting

 

• Salary Administration

 

• Training and Compliance Support

  

the Term Fully Allocated Cost

RISK MANAGEMENT

 

Services Provided:

 

• Internal Audit

 

• SOX Compliance and SAS 70

 

• Business continuity and SAS 70

 

• Six Sigma

 

the Term Fully Allocated Cost

OTHER OPERATIONS SUPPORT

 

Services Provided:

 

• Capital Markets

 

• Modeling

 

• Quantitative Analytics

 

• General Business Consulting

 

the Term Fully Allocated Cost

 

 

--------------------------------------------------------------------------------



 

 

